PER CURIAM.
We reverse on the authority of State v. McCloud, 577 So.2d 939 (Fla.1991). In State v. McCloud, the Florida Supreme Court held that a defendant may properly be convicted of both sale and possession of the same quantum of cocaine where the crimes occurred after the effective date of § 775.021, Fla.Stat. (i.e., July 1, 1988).
Thus, in the instant case, the trial court reversibly erred in sua sponte dismissing the possession of cocaine count from each of the two informations, case no. 90-2285 and case no. 90-2297. Upon remand, the orders dismissing the possession of cocaine counts shall be vacated, and since the ap-pellee pled nolo contendere to these counts the trial court should enter judgment and sentence accordingly.
REVERSED AND REMANDED WITH DIRECTIONS.
DOWNEY, GUNTHER and POLEN, JJ., concur.